EXHIBIT 13.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Olympus Pacific Minerals Inc. (the "Company") hereby certifies, to such officer's knowledge, that: (i) the accompanying Transition Report on Form 20-F of the Company for the transition period ended June 30, 2012 (the "Report") fully complies with the requirements of Section 13(a) or Section 15(d),as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in allmaterial respects, the financial condition and results ofoperations of the Company. Date:September 28, 2012 /s/ S. Jane Bell Chief Financial Officer The foregoing certifications are being furnished solely to accompany the Report pursuant to 18 U.S.C. 1350, and are not being filed for purposes ofSection 18 of the Securities Exchange Act of 1934, as amended, and are not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
